Citation Nr: 0830528	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  02-10 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected chronic dermatitis of the 
hands, feet and elbows.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1978 to 
October 1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, which awarded service connection for chronic 
dermatosis of the hands with a noncompensable evaluation.  

In May 2004, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington, DC to afford 
the veteran VA examinations, request additional information, 
and address due process concerns.  

In a June 2006 rating decision, the RO recharacterized the 
disability as chronic dermatitis of the hands, feet and 
elbows and assigned a 10 percent disability rating.  The 
issue was thereafter remanded a second time in May 2007 in 
order to effectuate compliance with the May 2004 remand 
instructions regarding VA examination.  A third remand was 
issued in October 2007 to effectuate compliance with the May 
2007 remand instructions.  

In a January 2008 statement, the veteran's representative 
requests service connection for tinnitus, systemic arthritis 
with painful motion, a left knee condition secondary to the 
veteran's service-connected right knee and back disorders, 
and a bilateral hip condition secondary to the veteran's 
service-connected right knee and back disorders.  The 
representative also sought an increased rating for the 
veteran's left shoulder disability.  As review of the claims 
folder does not reveal that the RO has addressed these 
issues, they are REFFERED to the RO for appropriate action.  

The appeal is again REMANDED to the RO via the AMC, in 
Washington, DC.  VA will notify the appellant if further 
action is required.




REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2007), are 
met.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Pursuant to the October 
2007 remand, the Board instructed the RO to return the claims 
file to the VA examiner who conducted the June 2007 skin 
examination for a clarified opinion regarding what percent of 
the exposed area of the veteran's skin (total area of the 
skin of the hands, head and neck) is affected by his 
condition.  

The RO complied with the remand instruction by sending the 
claims folder back to the June 2007 VA examiner for an 
addendum opinion.  The VA examiner reported reviewing the 
claims folder and stated that since about 35 percent of the 
veteran's hands were involved at the time of the June 2007 
examination, the total body involvement would be about four 
percent.  See January 2008 addendum report.  This finding 
still does not adequately address the question posed to the 
examiner regarding what percentage of the exposed area of the 
veteran's skin (defined as the total area of the skin of the 
hands, head and neck) is affected by the veteran's chronic 
skin condition, as the examiner specifically reported the 
percentage of "total body involvement" rather than the 
percentage of "exposed area."  

The veteran's skin condition was last examined in June 2007, 
which is now over one year ago.  In light of the foregoing, 
coupled with the fact that the October 2007 remand 
instructions were not complied with, the Board finds that a 
remand is necessary to schedule the veteran for a 
contemporaneous VA skin examination for the purpose of 
ascertaining the current severity of his service-connected 
chronic dermatitis of the hands, feet and elbows.  See 
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (when a 
veteran claims that his condition is worse than when 
originally rated, and the available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
the VA's duty to assist includes providing a new 
examination).  

Pursuant to the October 2007 remand, the Board also 
instructed the RO to obtain the veteran's complete VA 
dermatology clinic treatment records, to include any 
photographs and a list of medication prescribed to treat his 
skin condition.  Review of the claims folder reveals that the 
RO printed records out in January 2008, which consisted of 
two dermatology treatment notes dated in January 2007.  One 
of these records reports that a digital was captured for the 
veteran's CPRS (computerized patient record system).  The RO, 
however, still has not obtained this photograph and must do 
so on remand.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, as the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the photograph referenced in 
the January 4, 2007 dermatology consult 
note and associate it with the claims 
folder.  

2.  Obtain any additional VA dermatology 
clinic treatment records from the VA 
Medical Center (VAMC) in Roseburg, 
Oregon, dated since January 2008.  

3.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected chronic 
dermatitis of the hands, feet and elbows.  

The claims folder, to include a copy of 
this remand, must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examination report must reflect that the 
claims folder was reviewed.

The examiner must provide findings as to 
(1) the percentage of the entire body 
affected by the service-connected chronic 
dermatitis of the hands, feet and elbows, 
and (2) the percentage of the exposed 
area affected by the service- connected 
chronic dermatitis of the hands, feet and 
elbows.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If the examiner 
is unable to provide any of the requested 
information without resorting to 
speculation, it should be so stated.

4.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

